            Case 1:21-cv-00002-SCJ Document 90 Filed 04/19/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


WILLIAM R. PESKIN and MARK                  )
PERKINS, on behalf of themselves            )
and all others similarly situated,          )
                                            )
          Plaintiffs,                       )
                                            ) CASE NO. 1:21-cv-00002-SCJ
v.                                          )
                                            )
PEACHTREE INVESTMENT                        )
SOLUTIONS, LLC, et al.,                     )
                                            )
          Defendants.                       )


                                ORDER
               REGARDING BRIEFING ON MOTIONS TO DISMISS

          For good cause shown, it is hereby ORDERED that the parties’ deadlines and

page limits for motion to dismiss briefs shall be as follows:

Defendants’ Motion to Dismiss Briefs

     1.      On or before June 23, 2021, Defendants shall file one consolidated brief in

             support of their motions to dismiss of no more than 50 pages;

     2.      On or before June 23, 2021, each defendant group (i.e., an entity and any

             related entity and individual defendants) may file a separate motion to

             dismiss brief of no more than 15 pages;

                                             1
         Case 1:21-cv-00002-SCJ Document 90 Filed 04/19/21 Page 2 of 3




   3.     Defendants’ consolidated brief may be expressly incorporated by reference

          into each separate brief, in whole or in part; and

   4.     No other incorporation by reference by Defendants shall be allowed.

Plaintiffs’ Response Briefs

   5.     On or before August 11, 2021, Plaintiffs shall file one consolidated brief

          in response to Defendants’ consolidated motion to dismiss brief of no more

          than 50 pages;

   6.     On or before August 11, 2021, Plaintiffs shall file separate briefs of no

          more than 15 pages in response to each of the separate motion to dismiss

          briefs filed by Defendants;

   7.     Plaintiffs’ consolidated brief may be expressly incorporated by reference

          into each separate brief, in whole or in part; and

   8.     No other incorporation by reference by Plaintiffs shall be allowed.

Defendants’ Reply Briefs

   9.     On or before September 22, 2021, Defendants shall file one consolidated

          reply brief in support of their motions to dismiss of no more than 25 pages;

   10.    On or before September 22, 2021, each defendant group may file a separate

          reply brief in support of their motions to dismiss brief of no more than 10

          pages;

                                           2
        Case 1:21-cv-00002-SCJ Document 90 Filed 04/19/21 Page 3 of 3




  11.    Defendants’ consolidated reply brief may be expressly incorporated by

         reference into each separate reply brief, in whole or in part; and

  12.    No other incorporation by reference by Defendants shall be allowed.



SO ORDERED this ___          April
                19thday of ________________, 2021.



                                              s/Steve C. Jones
                                             ______________________________
                                             Hon. Steve C. Jones
                                             United States District Judge




                                         3
